United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., widow of J.L., Appellant

and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
LOS ANGELES INTERNATIONAL AIRPORT,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Sally L. LaMacchia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-87
Issued: April 15, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 14, 2014 appellant, through counsel, filed a timely appeal from a July 8,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the employee’s death on June 12, 2011 was causally related to
factors of his federal employment.
On appeal appellant’s counsel asserts that unsubstantiated complaints by coworkers are
sufficient to establish that harassment occurred and that OWCP decisions were deficient.
1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
Appellant, widow of the deceased employee, filed a claim for death benefits on
July 5, 2011.2 In an attached letter, she stated that the employee, a 51-year-old supervisory
customs and border protection officer (CBPO) at the time of his death, complained about stress
at work. Appellant indicated that the employee was under investigation following an incident
with staff, was recently transferred to baggage control, and felt that he was not being treated
fairly, noting that he was unable to sleep or eat well, and was concerned about the investigation
and his job.
An official superior’s report of the employee’s death, signed by Mona L. Aliipule, chief
CBPO at the employing establishment on June 13, 2011, indicated that the employee complained
of chest pain at work on June 12, 2011; paramedics were called, and the employee was
transported to Daniel Freeman Marina Hospital. She stated that his death occurred at 6:30 p.m.
that evening, at the hospital. Valentino D. Palle, supervisor of passenger operations stated that at
approximately 5:00 p.m. on June 12, 2011 the employee entered a supervisor’s office, had his
right hand on his chest, and requested help. He was advised to remove his shirt and gun belt and
lay upon a table. A 911 call was placed. Mr. Palle indicated that the employee was alert and
responsive when taken to the hospital. Darin K. Heisch, a supervisor, indicated that the
employee complained of chest pain at work on June 12, 2011. He reported that at around 5:00
p.m. he found the employee sitting at a table with his uniform shirt off, talking with fellow
officers and that, after questioning the employee about his symptoms, he recommended that the
employee go to the hospital. Paramedics were called and transported the employee to the
hospital. Mr. Heisch indicated that he followed the ambulance to the hospital and described
events until he was told that the employee had died.
The death certificate, signed by Dr. Mark Galbraith, a Board-certified family physician,
indicated that the immediate cause of death was cardiac arrest with an underlying cause of
coronary artery disease. On June 24, 2011 Dr. Galbraith described a history that the employee
had right chest pain and died in the ambulance on the way to the hospital. He indicated that the
direct cause of death was cardiac arrest, and that contributing causes were smoking and stress.
In correspondence dated May 7, 2012, OWCP requested that appellant and the employing
establishment respond to the claim. In a July 16, 2012 response, Anthony Owens, the
employee’s supervisor, indicated that on or about May 21, 2011 he temporarily reassigned the
employee from passport control operations to baggage control operations because an officer that
the employee supervised had made a complaint against him, and he decided to transfer the
employee during the pendency of any investigation. Mr. Owens indicated that the employee
remained at the same level and grade and kept his same responsibilities as a supervisor. On
August 22, 2012 W. Jeannette Lewis, assistant director of mission support indicated that, around
the time of the employee’s transfer, three investigations were being conducted involving him.
She stated that the first resulted in a letter of reprimand and that the other two were pending at
the time of his death and were in relation to complaints or allegations by coworkers and that
these were closed upon his death. Ms. Lewis attached a June 10, 2011 letter of reprimand
2

A copy of the certificate of marriage, issued by the State of California, indicates that appellant and the employee
were married on October 18, 1992.

2

addressed to the employee for engaging in activities that created the appearance of a conflict
with his official duties and responsibilities. This referred to the March 2, 2011 incident when he
arrived in full uniform two and a half hours before the beginning of his shift, to meet his brotherin-law who was arriving from Asia, and asked another officer to speed up the immigration
process. Only when questioned did the employee identify the incoming passenger as his brotherin-law. The letter indicated that the employee’s interactions with his relative created the
appearance of a conflict of interest between his official duties and his personal interest.
By decision dated February 28, 2013, OWCP denied the claim because the evidence of
record failed to establish that the employee’s death was caused by any work factors.
On January 9, 2014 appellant, through counsel, requested reconsideration. She asserted
that difficult relations between the employee and his subordinates rose to the degree of
harassment and was therefore compensable. In August 20 and 21, 2013 affidavits, appellant
stated that the employee worked overtime and would occasionally comment about the agency
being understaffed and that he was overworked, and that he would be called in on his day off and
holidays when others did not show up for work. She related that, in the months prior to his
death, his personality, sleep, and eating habits changed. Appellant indicated that in 2008 the
employee began having difficulty with a subordinate officer who filed three complaints of
harassment against him that were found unsubstantiated, and that in 2011 he was transferred and
two investigations were being done at the time of his death. She indicated that the employee was
in good health at the time of his death.
Also submitted were a number of employing establishment documents, obtained through
Freedom of Information Act (FOIA) requests, dated from September 12, 2008 to June 13, 2011,
especially during the period February 18 to May 21, 2011.3 These included descriptions of
complaints made by passengers and coworkers regarding statements and actions of the
employee. An August 9, 2010 letter informed the employee that three investigations of
workplace harassment complaints filed against him were not substantiated and the cases had
been closed. He was, however, cautioned against future misconduct. In a September 9, 2010
memorandum, the employee disputed allegations made against him.4 A May 21, 2011 “letter of
instruction,” discussed a May 17, 2011 complaint that the employee was engaging in
inappropriate conduct and that a review was ongoing. At that time he was reassigned from
passport operations to baggage control operations. In undated statements, a number of officers
working the evening shift commended the employee.
In a December 5, 2013 report, William W. Deardorff, Ph.D., a psychologist, described his
review of “declarations, medical records, and other materials available for review.” He
described medical records dating from 1997 to 2007, indicating that these did not mention
cardiac symptoms prior to the employee’s sudden death, stating that a causative link between
occupational stress and sudden cardiac arrest had been firmly established in medical literature.
Dr. Deardorff indicated that he had reviewed a “statement of facts” and documents from the
3

A good portion of the identifying information was redacted from the documentation received in response to the
FOIA request.
4

This was apparently in response to a complaint made by a passenger.

3

employing establishment. He commented that the employee was getting conflicting and mixed
messages in feedback from the employing establishment, and opined that this kind of experience
represented high job strain as evidenced in large group studies. Dr. Deardorff further indicated
that the employee’s wife described many symptoms of subclinical or clinical depression in
response to the work situation over the 12 to 24 months prior to the employee’s death. He
reviewed medical literature related to risk factors for coronary artery disease and sudden cardiac
death. Dr. Deardorff concluded that occupational stress contributed to the employee’s death.
In a merit decision dated July 8, 2014, OWCP found that the allegations that the
employee was harassed at work had not been established as factual and denied appellant’s claim
that the employee’s death was employment related.
LEGAL PRECEDENT
An appellant has the burden of proving by the weight of the reliable, probative and
substantial evidence that the employee’s death was causally related to his or her employment.5
To establish her claim that the employee sustained stress in the performance of duty,
which precipitated his death, appellant must submit the following: (1) factual evidence
identifying and supporting employment factors or incidents alleged to have caused or contributed
to his condition; (2) rationalized medical evidence establishing that his death was due to or
aggravated by an emotional reaction; and (3) rationalized medical opinion evidence establishing
that the identified compensable employment factors are causally related to his death.6
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,7 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.8 When an employee experiences emotional stress in carrying out his or
her employment duties, and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.9 A claimant must support his or
her allegations with probative and reliable evidence. Personal perceptions alone are insufficient
to establish an employment-related emotional condition.10
5

L.R. (E.R.), 58 ECAB 369 (2007).

6

See Martha L. Watson, 46 ECAB 407 (1995).

7

28 ECAB 125 (1976).

8

See Robert W. Johns, 51 ECAB 137 (1999).

9

Supra note 7.

10

Roger Williams, 52 ECAB 468 (2001).

4

Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.11 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.12
For harassment or discrimination to give rise to a compensable disability, there must be
evidence introduced which establishes that the acts alleged or implicated by the employee did, in
fact, occur. Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred. A claimant must establish a factual basis
for his or her allegations that the harassment occurred with probative and reliable evidence.13
With regard to emotional claims arising under FECA, the term “harassment” as applied by the
Board is not the equivalent of “harassment” as defined or implemented by other agencies, such
as the Equal Employment Opportunity Commission, which is charged with statutory authority to
investigate and evaluate such matters in the workplace. Rather, in evaluating claims for workers’
compensation under FECA, the term “harassment” is synonymous, as generally defined, with a
persistent disturbance, torment or persecution, i.e., mistreatment by co-employees or workers.
Mere perceptions and feelings of harassment will not support an award of compensation.14
In cases involving emotional or stress-related conditions, the Board has held that when
working conditions are alleged as factors in causing a condition or disability, OWCP, as part of
its adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.15 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.16
ANALYSIS
Appellant, the widow of the employee, alleges that the employee’s heart attack and death
were caused by stress at work. OWCP denied the claim, finding that appellant did not establish
any compensable employment factors. The Board must, therefore, review whether these alleged
11

Charles D. Edwards, 55 ECAB 258 (2004).

12

Kim Nguyen, 53 ECAB 127 (2001).

13

James E. Norris, 52 ECAB 93 (2000).

14

Beverly R. Jones, 55 ECAB 411 (2004).

15

Dennis J. Balogh, 52 ECAB 232 (2001).

16

Id.

5

incidents and conditions of employment are covered employment factors under the terms of
FECA.17
Appellant made a general contention on reconsideration that the employee worked
overtime and on his days off. She, however, did not provide sufficient evidence to document the
alleged overwork. Consequently, this allegation was not established by the evidence.18
Appellant did not further attribute the employee’s stress to the performance of his regular duties
as a customs officer or to any special work requirement arising from his employment duties
under Cutler. Rather, her additional contentions pertained to claimed harassment by coworkers
and investigations these necessitated.
Appellant asserted that difficult relations between the employee and subordinate
employees rose to the degree of harassment and was therefore compensable. She argued that the
fact that some of the complaints were found unsubstantiated was sufficient to establish
harassment. If disputes and incidents alleged as constituting harassment and discrimination by
supervisors and coworkers are established as occurring and arising from the employee’s
performance of his regular duties, these could constitute employment factors.19 The evidence,
however, must establish that the incidents of harassment or discrimination occurred as alleged to
give rise to a compensable disability under FECA.20 The record in this case does not fully
describe the content of the allegations made by coworkers. In addition to the August 9, 2010
letter finding some complaints unsubstantiated, the record also includes a letter of instruction
dated May 21, 2011, when the employee was transferred, and a June 10, 2011 letter of
reprimand. The Board finds that the evidence of record does not establish a persistent
disturbance, torment or persecution, i.e., mistreatment by coworkers.21 The supportive
statements submitted by appellant are general in nature and do not refer to specific events. She
did not submit sufficient evidence to substantiate allegations of harassment and discrimination.22
To the degree that appellant is also alleging error and abuse on the part of the employing
establishment in conducting investigations of the complaints, investigations are an administrative
function of the employing establishment that do not involve an employee’s regular or specially
assigned employment duties.23 As noted above, administrative and personnel matters, although
generally related to the employee’s employment, are administrative functions of the employer
rather than the regular or specially assigned work duties of the employee and are not covered
under FECA.24 However, if the evidence discloses error or abuse on the part of the employing
17

See R.K., Docket No. 08-144 (issued June 3, 2008).

18

See Bonnie Goodman, 50 ECAB 139 (1998).

19

Janice L. Moore, 53 ECAB 777 (2002).

20

Id.

21

Supra note 14.

22

See Robert Breeden, 57 ECAB 622 (2006).

23

Beverly A. Spencer, 55 ECAB 501 (2004).

24

Supra note 11.

6

establishment in an administrative function, it will be considered a compensable factor of
employment.25
On appeal appellant’s attorney referenced the case Rene John Rutkofske26 as supportive
of appellant’s contention that error and abuse occurred because complaints against the employee
were determined to be unsubstantiated. As noted, the record supports that complaints were made
against the employee by coworkers and passengers, and investigated. In Rutkofske, in addition to
filing an EEO complaint against Mr. Rutkofske, a coworker continued to harass him and filed
warrants for his arrest regarding claimed incidents that occurred at work, for which he spent a
day in jail. In that case, the Board found that Mr. Rutkofske’s reaction to a coworker bringing
false criminal charges against him for an alleged incident that occurred at work was sufficient to
establish a compensable employment factor.27 In the case at hand, the record only indicates that
complaints were filed against the employee and some were determined to be unsubstantiated.
The record also includes letters of instruction and reprimand; the employee was transferred
shortly before his death, and was under investigation at that time. In determining whether the
employing establishment erred or acted abusively, the Board has examined whether the
employing establishment acted reasonably.28 The employing establishment retains the right to
investigate an employee if wrongdoing is suspected.29 The Board finds that in this case the
employer acted reasonably and did not commit error or abuse in investigating the complaints
against the employee. Appellant has failed to establish a compensable factor of employment in
this regard.
Lastly, as to appellant’s argument on appeal that OWCP decisions were deficient, in its
February 28, 2013 decision, OWCP correctly determined that appellant had submitted
insufficient evidence to support her contentions. In the July 8, 2014 decision, OWCP fully
discussed appellant’s allegations of harassment and concluded that appellant had not established
a compensable factor of employment.
As appellant failed to establish a compensable employment factor, the Board need not
address the medical evidence of record.30
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

25

Supra note 23.

26

Docket No. 96-407 (issued June 19, 1998).

27

Appellant also referenced the case, S.C., Docket No. 12-553 (issued November 9, 2012). S.C. was in reference
to a matter involving whether OWCP met its burden of proof to rescind acceptance of a claim and is therefore not
probative to the issues in the instant case.
28

M.D., 59 ECAB 211 (2007).

29

K.W., 59 ECAB 271 (2007).

30

Katherine A. Berg, 54 ECAB 262 (2002).

7

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that the
employee’s June 12, 2011 death was due to employment-related stress.
ORDER
IT IS HEREBY ORDERED THAT the July 8, 2014 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 15, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

